DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-7 and 11-14 are currently pending.  Claims 8-10 are canceled.  This is the first Office Action on the merits.  

Information Disclosure Statement 
The Information Disclosure Statements filed 6/9/2019, 6/19/2020, 4/8/2021 and 8/16/2021 have been reviewed.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.    


Election/Restrictions

Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  Claims 1-6 and 11-14 are examined on their merits.

Specification
The abstract of the disclosure is objected to because it contains legal phraseology “said” (last line).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6 and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson et al. US 2013/0224270 (8/29/2013). 

This reads on a composition comprising a 1 micron to 10 micron calcite polymorph of calcium carbonate, a water-soluble compound of calcium and a carrier as called for in instant claim 1. Calcium chloride is called for in instant claims 4 and 13.   The calcium carbonate can be present in an amount of about 5% to 20%. (See Robinson claim 9).  5% to 20% overlaps with the 0.005 to 10% called for in instant claim 5.  5% to 20% also overlaps with the 3 to 5% called for in instant claim 11.  
A particle size of 3-7 microns overlaps with the 1 micron to 10 micron called for in instant claim 1.  A particle size of 3-7 microns overlaps with the 2.5 micron to 8 micron called for in instant claim  and also overlaps with the 5 microns to 7 microns called for in instant claim 3.  Robinson teaches that Vicron 25-11 NCC is a commercially available polymorph of calcium carbonate and exemplifies an amount of 10% of Vicron 25-11 NCC in Table of the Examples. (See Examples).      
The language of “hair treatment composition” is language of intended use. Intended use language that does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Thus, the intended use of “hair treatment” is given no patentable weight, see MPEP 2111.02.

Robinson teaches that arginine and other basic amino acids have been proposed for use in oral care and are believed to have significant benefits in combating cavity formation and tooth sensitivity. Calcium carbonate is beneficial for teeth because the carbonate ion is believed to have cariostatic properties, and the calcium is believed to form in complex with arginine to provide a protective effect. (See [0002]).  
With respect to the amount of the water-soluble compound of calcium called for in claims 6 and 12, Robinson does not teach a specific amount of calcium chloride.  However, Robinson teaches that calcium chloride may be added to the composition in [0088]).  So calcium chloride is a possible additive.  In Robinson claim 17, possible additives include thickeners or polymers.  These additives are present in an amount of about 0-5%.  It would be obvious for one of ordinary skill in the art to look to the amounts of other additives used in the composition in order to determine the amount of calcium chloride additive to use.  0-5% overlaps with the 1 to 10% called for in claim 12.  0-5% also overlaps with the 0.1 to 30% called for in instant claim 6.
It would have been prima facie obvious for one of ordinary skill in the art making the Robinson composition to combine 5 to 20% of a 1 micron to 10 micron calcite polymorph of calcium carbonate, with 0-5% calcium chloride, arginine, precipitated calcium carbonate, a fluoride source and water as taught by Robinson in order to have 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619